This was an action for breach of covenant of seizin, and the plaintiff by a motion in the cause sought an injunction to the sale of the premises advertised under a mortgage, and the plaintiff being dissatisfied with the order of the judge below appeals to this court. The defendant moved to dismiss the appeal on the ground that there is no case of appeal, and that the appeal bond filed was not filed within the time prescribed by law, and the plaintiff moved for a writ of certiorari to bring up the appeal. *Page 334 
On looking into the record, we find the appeal was taken and notice given on the 10th of September, 1878, and an appeal bond was executed and filed on the 1st of October, and there is no case of appeal. In Wade v.City of New Berne, 72 N.C. 498, this court decided that if an appeal bond is not given within ten day from the rendition of the judgment appealed from, the appeal will be dismissed, and we adhere to that rule. The appeal is dismissed, but with leave to plaintiff to move for a certiorari, on laying proper ground therefor to bring up the case for review.
PER CURIAM.                                   Appeal dismissed.